DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phillip Articola on 11 July 2022

The application has been amended as follows: 

Claim 1: 
line 7: delete the word “and” at the end of the line
line 8: replace the period at the end of the line with “, and”
new line: insert the following text:
“wherein the organic group is of Formula 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Formula 1
wherein, in Formula 1, 
L1 is:
*-N(R11)-*’, *-O-*’, *-S-*’, or *-C(=O)-*’; or
a C1-C60 alkylene group, a C1-C60 oxyalkylene group, a C6-C60 arylene group, or a C6-C60 oxyarylene group, each optionally substituted with deuterium, a hydroxyl group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, or any combination thereof;
* and *’ each indicate a binding site to an adjacent atom;
R11 is hydrogen, deuterium, a hydroxyl group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, or a biphenyl group;
a1 is an integer from 1 to 10,000, and when a1 is 2 or greater, at least two L1(s) are identical to or different from each other;
T20 is a curable group;
a2 is an integer from 1 to 10, and when a2 is 2 or greater, at least two T20(s) are identical to or different from each other; and
T1 and T2 are each, independently from one another, hydrogen, deuterium, a hydroxyl group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, an oxygen atom bound to a silicon atom in an adjacent linking group, or a binding site to oxygen disposed between the linking group and an adjacent linking group;
wherein in Formula 1, * indicates a binding site to the atom on a surface of the oxide core.”
Cancel claim 4.
Claim 9:
Line 9: delete the word “and at the end of the line
Line 10: replace the period at the end of the line with “; and:
new line: insert the following text:
“wherein the organic group is of Formula 2:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Formula 2
wherein, in Formula 2, 
L1 is:
*-N(R11)-*’, *-O-*’, *-S-*’, or *-C(=O)-*’; or
a C1-C60 alkylene group, a C1-C60 oxyalkylene group, a C6-C60 arylene group, or a C6-C60 oxyarylene group, each optionally substituted with deuterium, a hydroxyl group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, or any combination thereof;
* and *’ each indicate a binding site to an adjacent atom;
R11 is hydrogen, deuterium, a hydroxyl group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, or a biphenyl group;
a1 is an integer from 1 to 10,000, and when a1 is 2 or greater, at least two L1(s) are identical to or different from each other;
T20 is a curable group;
a2 is an integer from 1 to 10, and when a2 is 2 or greater, at least two T20(s) are identical to or different from each other; and
T11 to T13 are each, independently from one another, a hydroxyl group or a C1-C20 alkoxy group.”

Cancel claim 10.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2015/0159036 to Murugesan et al. cited in Information Disclosure Statement filed 1 October 2020 (herein Murugesan).  Murugesan teaches a primer composition comprising metal oxide nanoparticles surface-modified with an organofunctional silane moiety, an organic polymer, and one or more solvents (abstract).  Murugesan teaches that the organofunctional silane moiety has a structure of Formula I shown below wherein R1 can be a number of different species recited in paragraph 0036.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, Murugesan does not teach that Formula I can have a structure that would correspond to Formula I or II recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783